Name: Council Regulation (EEC) No 2189/83 of 28 March 1983 on the conclusion of an exchange of letters on the adjustment of Appendix B to the Arrangement with the United States of America concerning trade in certain steel products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 83 Official Journal of the European Communities No L 215 / 1 I (Acts whose publicaton is obligatory) COUNCIL REGULATION (EEC) No 2189 / 83 of 28 March 1983 on the conclusion of an exchange of letters on the adjustment of Appendix B to the Arrangement with the United States of America concerning trade in certain steel products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by Regulation (EEC ) No 2869 / 82 (*), the Council approved the conclusion of an Arrangement with the United States of America concerning trade in certain steel products ; HAS ADOPTED THIS REGULATION : Article 1 1 . The exchange of letters on the adjustment of Appendix B to the Arrangement with the United States of America concerning trade in certain steel products is hereby approved on behalf of the European Economic Community to the extent that the Arrangement relates to products covered by the Treaty establishing the European Economic Community . 2 . The text of the exchange of letters is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to effect the exchange of letters in order to bind the European Economic Community . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Whereas Appendix B to the Arrangement stipulated that the list of NIMEXE codes covered by the Arrangement would be subject to further verification and amendments to be agreed upon by experts of both parties ; Whereas the said verification has revealed the need to determine with greater precision , in terms of NIMEXE codes , the products covered by the Arrangement , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1983 . For the Council The President J. ERTL 0 ) OJ No L 307 , 1 . 11 . 1982 , p. 1 .